DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran et al. (US. 20140073926A1)(“Rajendran”) in view of Zadno-Azizi et al. (US. 6,068623)(“ Zadno-Azizi”).
Re Claim 1, Rajendran discloses a medical device for use in a nerve block procedure to dispense a numbing agent into a fascial plane of a patient's body (abstract, ¶0222, Fig. 27a, Fig. 28a, Fig. 34), the medical device comprising: a needle (2702, ¶0220) having a proximal end (left end), a distal end (tip of the left end) and at least a first hollow bore extending from the proximal end to the distal end (2706 which is a first lumen of 2702, Fig. 27a-b); a wire control mechanism (control 2508); and a feeler wire (2510) extending through the first hollow bore of the needle (Fig.27a), the feeler wire having a proximal end (close to the tip in the left) and a distal end (close to 2508), the proximal end of the feeler wire being mechanically coupled to the wire control mechanism (Fig. 27a, ¶0222), wherein the wire control mechanism is configured to be controlled by a user to move the feeler wire from a non-deployed state (first position which is similar to Fig.25a) to a deployed state (second position which is similar to Fig. 25b), and vice versa (¶0220, ¶0222, so aid the catheter means to be retracted/ extended out), wherein when the distal end of the needle is positioned inside of the patient's body and the user controls the wire control mechanism to cause the feeler wire to move from the non- deployed state to the deployed state (Fig. 34, ¶0029), a distal portion of the feeler wire that includes the distal end of the feeler wire extends out of the distal end of the needle into the patient's body and moves within a region of the patient's body (Fig. 34, Fig. 27a, ¶0029), and further it discloses that the medical device  can be used under ultrasound and the needle has echogenic material (Fig.34, ¶0225), but it fails to specifically disclose that the feeler wire comprising an echogenic material that is reflective to ultrasound energy.
However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract) has a catheter ( abstract such as 70 in Fig. 8c) and guide wire considered as feeler wire (75, hypotube) comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic, Note: nitinol is an alloy of nickel and titanium and shown the property of ultrasound imaging as cited in the application ¶0026-¶0027 and in the depending claim 5). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of  Rajendran to include an echogenic material so that the feeler wire comprising an echogenic material that is reflective to ultrasound energy as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45). 

Re Claim 2, Rajendran discloses guiding the needle under ultrasound (Fig. 34), but it fails to disclose wherein the movement of the distal portion within the region and a shape of the distal portion within the region is observable by an ultrasound machine to determine whether or not the distal portion of the feeler wire is within the fascial plane.
However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract) has a catheter ( abstract such as 70 in Fig. 8c) and guide wire considered as feeler wire (75, hypotube) comprising an echogenic material that is reflective to ultrasound energy and wherein the movement of the distal portion within the region and a shape of the distal portion within the region is observable by an ultrasound machine to determine whether or not the distal portion of the feeler wire is within the fascial plane (the wire of Zadno-Azizi is made of nitinol that can be seen by the ultrasound, abstract, Note: nitinol is an alloy of nickel and titanium and shown the property of ultrasound imaging as cited in the application ¶0026-¶0027 and in the depending claim 5). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of  Rajendran to include an echogenic material so that the movement of the distal portion within the region and a shape of the distal portion within the region is observable by an ultrasound machine to determine whether or not the distal portion of the feeler wire is within the fascial plane as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45). 

Re Claim 3, The modified Rajendran discloses wherein the feeler wire has a degree of stiffness that ensures that the feeler wire maintains an elongated shape when the feeler wire is traveling within the fascial plane (Rajendran, ¶0029), but Rajendran fails to disclose the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine. 
 However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract) and the feeler wire comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic, note the wire of the current application is made from nitinol as indicated in ¶0026-¶0027 of the current application, and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine (see Col. 2, lines 1-5, for  degree of stiffness in  Col. 2, lines 45-50, for degree of flexibility in abstract, and  for  bending/ deforming Col. 2, lines 65-67. Also, with regards to the limitation that the feeler wire would bend only when outside of the fascial plane but stay elongated while within the fascial plane, the material Nitinol is the same material of the wire of the current application see ¶0026-¶0027, so the wire expect to behave similarly and Also, Zadno-Azizi discloses that the deformation occur as the wire hit wall such as blood vessel which means as the wire cross the fascial plane. see  Col. 13, lines 40-5, wherein the fascial plane has very low resistance for wire to be pushed, and as the wire move outside the fascial plane (muscles tissue, bone, vessels, nerve tissue), the resistance is deform/bending the wire similar to Fig. 1 of the current case).  
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of  Rajendran so that the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45, the flexibility of  the distal end of the wire of Zadno-Azizi is useful for preventing the wire from damage to other type of tissue which here is the outside the fiscal plane tissue). 
 Re Claim 4, Rajendran is silent as to the specifics of the needle has a gauge that ranges between about 21 and 25. The instant disclosure describes the parameter of the gauge as being merely preferable (application ¶0026), and does not describe the gauge as contributing any unexpected results to the system.  As such, parameters such as gauge are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to having ordinary skill in the art at the time the invention was made that the limitation of the gauge of the needle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 5, The modified Rajendran discloses wherein the feeler wire comprises Nitinol (Zadno-Azizi, abstract).  
Re Claim 6, Rajendran fails to disclose wherein the feeler wire has a hollow bore.
However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract, Col. 19, lines 60-65) has a catheter (70, Figs. 8a-c) and the feeler wire comprising a bore (Figs. 8a-c, abstract, 75 is hollow such as hypotube, Col. 19, lines 60-65, that can be used for delivering fluid Col. 4, lines 10-16). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of Rajendran so that the feeler wire has a hollow bore as taught by as taught by Zadno-Azizi for the purpose of providing a guide wire that provides greater versatility by allowing fluids to be delivered through the guidewire (Col 4, lines 10-16). 
Re Claim 7, Rajendran fails to disclose wherein the hollow bore of the feeler wire is adapted to allow a fluid to be passed through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body.  
However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract, Col. 19, lines 60-65) has a catheter (70, Figs. 8a-c) and the feeler wire comprising a bore (Figs. 8a-c, abstract, 75 is hollow such as hypotube, Col. 19, lines 60-65, that can be used for delivering fluid, Col. 4, lines 10-16) and wherein the hollow bore of the feeler wire is adapted to allow a fluid to be passed through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body (Col. 4, lines 10-16, Col. 20, lines 35-45).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of Rajendran so that the hollow bore of the feeler wire is adapted to allow a fluid to be passed through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body as taught by Zadno-Azizi for the purpose of providing a guide wire greater versatility by allowing fluids to be delivered through the guidewire (Col 4, lines 10-16). lines 38-45).
Re Claim 8, Rajendran fails to disclose a catheter that extends over and about the feeler wire. 
However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract) has a catheter (70) and the feeler wire comprising a bore (Fig. 8a-c, abstract, 75 is hollow such as hypotube Col. 19, lines 60-65, that can be used for delivering fluid,  Col. 4, lines 10-16) and a catheter (70, Figs. 8a-c) that extends over and about the feeler wire (Col. 20, lines 35-45).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of Rajendran so that a catheter that extends over and about the feeler wire as taught by Zadno-Azizi for the purpose of connecting the therapeutic source to the hypotube by the device  (Zadno-Azizi, Figs. 8a-c, Col. 4, lines 25-30, Col. 14, lines 38-45).
 Re Claim 9, Rajendran fails to disclose a catheter that extends through and within the feeler wire. 
However, Zadno-Azizi discloses a medical device (Fig. 8c, abstract) has a catheter (70)and the feeler wire comprising a bore ( Fig. 8c, abstract, 75 is hollow such as hypotube Col. 19, lines 60-65, that can be used for delivering fluid,  Col. 4, lines 10-16) and a catheter that extends through and within the feeler wire (Col. 20, lines 2-5, Fig. 8c, at least one of the section from the concentric section cab used as a catheter).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of Rajendran so that a catheter that extends through and within the feeler wire as taught by Zadno-Azizi for the purpose of connecting the therapeutic source to the hypotube by the device  (Zadno-Azizi, Figs. 8a-c, Col. 4, lines 25-30, Col. 14, lines 38-45).
 Re Claim 10, the modified Rajendran discloses wherein the needle has at least a second hollow bore (Rajendran, 2704 of 2702, Fig. 27b) extending from the proximal end of the needle to the distal end of the needle generally parallel to the first hollow bore (Rajendran,  Figs. 27a-b, ¶0222).  
Re Claim  11, the modified Rajendran discloses wherein the second hollow bore of the needle is adapted to allow a fluid to be passed through the second hollow bore of the needle and to be injected into the region of the patient's body through the distal end of the needle (¶0222, Rajendran).  
Re Claim 12, Rajendran is silent as to the specifics of the needle has a gauge that ranges between about 21 and 25. The instant disclosure describes the parameter of the gauge as being merely preferable (application ¶0026), and does not describe the gauge as contributing any unexpected results to the system.  As such, parameters such as gauge are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to having ordinary skill in the art at the time the invention was made that the limitation of the gauge of the needle would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. 
Re Claim 13, Rajendran fails to disclose wherein the feeler wire comprises Nitinol. 
However, Zadno-Azizi discloses a medical device (Figs. 8a-c, abstract) has a catheter ( abstract such as 70 in Fig. 8c) and guide wire considered as feeler wire (75, hypotube) comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic, Note: nitinol is an alloy of nickel and titanium and shown the property of ultrasound imaging as cited in the application ¶0026-¶0027 and in the depending claim 5). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of  Rajendran to include an echogenic material so that the feeler wire comprises Nitinol as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45). 
Re Claim 15, Rajendran discloses a medical device for use in a nerve block procedure to dispense a numbing agent into a fascial plane of a patient's body (abstract, ¶0222, Fig. 27a, Fig. 28a, Fig. 34), the medical device comprising: a needle (2702, ¶0220) having a proximal end (left end), a distal end (tip of the left end) and at least a first hollow bore extending from the proximal end to the distal end (2706 which is a first lumen of 2702, Fig. 27a-b); a wire control mechanism (control 2508); and a feeler wire (2510) extending through the first hollow bore of the needle (Fig.27a), the feeler wire having a proximal end (close to the tip in the left) and a distal end (close to 2508), the proximal end of the feeler wire being mechanically coupled to the wire control mechanism (Fig. 27a, ¶0222), wherein the wire control mechanism is configured to be controlled by the user to move the feeler wire from a non-deployed state (first position which is similar to Fig.25a) to a deployed state (second position which is similar to Fig. 25b), and vice versa (¶0220, ¶0222, so aid the catheter means to be retracted/ extended out), wherein when the distal end of the needle is disposed inside of the patient's body and the user controls the wire control mechanism to cause the feeler wire to move from the non- deployed state to the deployed state (Fig. 34, ¶0029), a distal portion of the feeler wire that includes the distal end of the feeler wire extends out of the distal end of the needle into the patient's body and moves within a region of the patient's body (Fig. 34, Fig. 27a, ¶0029), and further it discloses that the medical device  can be used under ultrasound and the needle has echogenic material, and wherein the feeler wire has a degree of stiffness that ensures that the feeler wire maintains an elongated shape when the feeler wire is traveling within the fascial plane (Rajendran, ¶0029), but it fails to specifically disclose that the feeler wire comprising an echogenic material that is reflective to ultrasound energy and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by an ultrasound machine.
However, Zadno-Azizi discloses a medical device (Fig. 8a-c, abstract) has a catheter (70) and the feeler wire (75) comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic) and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine (see Col. 2, lines 1-5, for  degree of stiffness in  Col. 2, lines 45-50, for degree of flexibility in abstract, and  for  bending/ deforming Col. 2, lines 65-67,  note the wire of the current application is made from nitinol as indicated in ¶0026-¶0027 of the current application, and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine (see Col. 2, lines 1-5, for  degree of stiffness in  Col. 2, lines 45-50, for degree of flexibility in abstract, and  for  bending/ deforming Col. 2, lines 65-67. Also, with regards to the limitation that the feeler wire would bend only when outside of the fascial plane but stay elongated while within the fascial plane, the material Nitinol is the same material of the wire of the current application see ¶0026-¶0027, so the wire expect to behave similarly and Also, Zadno-Azizi discloses that the deformation occur as the wire hit wall such as blood vessel which means as the wire cross the fascial plane. see  Col. 13, lines 40-5, wherein the fascial plane has very low resistance for wire to be pushed, and as the wire move outside the fascial plane (muscles tissue, bone, vessels, nerve tissue), the resistance is deform/bending the wire similar to Fig. 1 of the current case).  
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of  Rajendran to include an echogenic material so that the feeler wire comprising an echogenic material that is reflective to ultrasound energy and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by an ultrasound machine as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45, the flexibility of  the distal end of the wire of Zadno-Azizi is useful for preventing the wire from damage to other type of tissue which here is the outside the fiscal plane tissue).
Re Claim 16, Rajendran discloses a method for locating a fascial plane when performing a nerve block procedure (abstract, ¶0222, Fig. 27a, Fig. 28a, Fig. 34), the method comprising: inserting a distal end of a needle (2702, ¶0220) into a region of a patient's body (Fig. 34, ¶0009), the needle having a proximal end  (left end) and at least a first hollow bore extending from the proximal end to the distal end (2706, Figs. 27a-b); using a wire control mechanism (control 2508, ¶0222) to control movement of a feeler wire  (2510) that extends through the first hollow bore of the needle (Fig. 27a), the feeler wire having a proximal end (left end) and a distal end (right end) the proximal end of the feeler wire being mechanically coupled to the wire control mechanism, wherein the feeler wire is controllable via the wire control mechanism (¶0222, ¶0220) to move the feeler wire from a non- deployed state (Fig. 27b) to a deployed state (Fig. 27a), and vice versa (¶0220, ¶0222), wherein when the distal end of the needle is disposed inside of the region of the patient's body (Fig. 34) and the feeler wire is moved from the non-deployed state to the deployed state (Fig. 27b, ¶0217), a distal portion of the feeler wire that includes the distal end of the feeler wire extends out of the distal end of the needle into the patient's body (Fig. 27b, ¶0217, ¶0223) and moves within the region of the patient's body (¶0223); but it fails to disclose the feeler wire is comprising an echogenic material that is reflective to ultrasound energy, and with an ultrasound machine, determining whether the distal portion of the feeler wire is within the fascial plane based at least on a shape of the distal portion of the feeler wire. 
However, Zadno-Azizi discloses a medical device (Fig. 8c, abstract) has a catheter (70) and the feeler wire (75) comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic) and with an ultrasound machine, determining whether the distal portion of the feeler wire is within the fascial plane based at least on a shape of the distal portion of the feeler wire (Col. 1, lines 37-45).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Rajendran to include an echogenic material so that the feeler wire is comprising an echogenic material that is reflective to ultrasound energy, and with an ultrasound machine, determining whether the distal portion of the feeler wire is within the fascial plane based at least on a shape of the distal portion of the feeler wire as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45). 
Re Claim 17, The modified Rajendran discloses wherein the feeler wire has a degree of stiffness that ensures that the feeler wire maintains an elongated shape when the feeler wire is moviegoing within the fascial plane (Rajendran, ¶0029), but Rajendran fails to disclose the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine. 
 However, Zadno-Azizi discloses a medical device (Fig. 8a-c, abstract) has a catheter (70) and the feeler wire (75) comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic) and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine (see Col. 2, lines 1-5, for  degree of stiffness in  Col. 2, lines 45-50, for degree of flexibility in abstract, and  for  bending/ deforming Col. 2, lines 65-67,  note the wire of the current application is made from nitinol as indicated in ¶0026-¶0027 of the current application, and the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine (see Col. 2, lines 1-5, for  degree of stiffness in  Col. 2, lines 45-50, for degree of flexibility in abstract, and  for  bending/ deforming Col. 2, lines 65-67. Also, with regards to the limitation that the feeler wire would bend only when outside of the fascial plane but stay elongated while within the fascial plane, the material Nitinol is the same material of the wire of the current application see ¶0026-¶0027, so the wire expect to behave similarly and Also, Zadno-Azizi discloses that the deformation occur as the wire hit wall such as blood vessel which means as the wire cross the fascial plane. see  Col. 13, lines 40-5, wherein the fascial plane has very low resistance for wire to be pushed, and as the wire move outside the fascial plane (muscles tissue, bone, vessels, nerve tissue), the resistance is deform/bending the wire similar to Fig. 1 of the current case).  
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the wire of  Rajendran to include an echogenic material so that the feeler wire having a degree of flexibility that ensures that the elongated shape of the feeler wire temporarily deforms if the distal portion of the feeler wire contacts tissue outside of the fascial plane, wherein the temporary deformation of the elongated shape is observable by the ultrasound machine as taught by Zadno-Azizi for the purpose of providing guiding reference for the physician under the imaging technology such as ultrasound, and can be utilized to precisely position the wire at a precise location for successful treatment (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45, the flexibility of  the distal end of the wire of Zadno-Azizi is useful for preventing the wire from damage to other type of tissue which here is the outside the fiscal plane tissue).
Re Claim 18, Rajendran fails to disclose wherein the feeler wire has a hollow bore to allow a fluid to be passed through the hollow bore of the feeler wire and to be injected into the region of the patient's body through the distal end of the feeler wire, the method further comprising: if a determination is made that the distal portion of the feeler wire is within the fascial plane, injecting fluid through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body. 
However, Zadno-Azizi discloses a medical device (Fig. 8c, abstract) and the feeler wire comprising a bore (Fig. 8c, abstract,75 is hollow such as hypotube) and wherein the hollow bore of the feeler wire is adapted to allow a fluid to be passed through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body (Col. 20, lines 35-45) and the method further comprising: if a determination is made that the distal portion of the feeler wire is within the fascial plane, injecting fluid through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body (the user will determine to inject the fluid as the distal end of the feeler is in the desired location, Figs. 8a-c, abstract, 75 is hollow such as hypotube, Col. 19, lines 60-65, that can be used for delivering fluid, Col. 4, lines 10-16) and wherein the hollow bore of the feeler wire is adapted to allow a fluid to be passed through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body (Col. 4, lines 10-16, Col. 20, lines 35-45).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Rajendran so that the feeler wire has a hollow bore to allow a fluid to be passed through the hollow bore of the feeler wire and to be injected into the region of the patient's body through the distal end of the feeler wire, the method further comprising: if a determination is made that the distal portion of the feeler wire is within the fascial plane, injecting fluid through the hollow bore of the feeler wire and through the distal end of the feeler wire into the region of the patient's body as taught by Zadno-Azizi for the purpose of providing a guide wire can be utilized to precisely position the wire at a precise location for successful treatment and provide greater functionality and performance (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45).
 Re Claim 19, the modified Rajendran discloses wherein the needle has a second hollow bore  (hollow bore (Rajendran, 2704 of 2702, Fig. 27b) extending from the proximal end of the needle to the distal end of the needle generally parallel to the first hollow bore of the needle(Rajendran,  Figs. 27a-b, ¶0222), wherein the second hollow bore of the needle is adapted to allow a fluid to be passed through the second hollow bore of the needle and to be injected into the region of the patient's body through the distal end of the needle (¶0222, Rajendran), the method further comprising: if a determination is made that the distal portion of the feeler wire is within the fascial plane, injecting fluid through the second hollow bore of the needle and through the distal end of the needle into the region of the patient's body (the user will determine to inject the fluid as the distal end of the feeler is in the desired location). 
Re Claim 20, the modified Rajendran discloses if a determination is made that the distal portion of the feeler wire is not within the fascial plane, with the wire control mechanism, moving the feeler wire from the deployed state to the non-deployed state (Rajendran, ¶0251); repositioning the needle by inserting the distal end of the needle into a new region of a patient's body (Rajendran, ¶0251); with the wire control mechanism (2510, Figs.27a-b), moving the feeler wire from the non-deployed state to the deployed state to cause the distal portion of the feeler wire to extend out of the distal end of the needle into the patient's body and move within the new region of the patient's body (¶0217, ¶0220); and with the ultrasound machine (Fig. 34), but it fails to disclose the step of determining whether the distal portion of the feeler wire is within the fascial plane based at least on the shape of the distal portion of the feeler wire.
However, Zadno-Azizi discloses a medical device (Fig. 8c, abstract) and the feeler wire comprising an echogenic material that is reflective to ultrasound energy (abstract, nitinol material is an echogenic material that can be seen by ultrasonic) so the determining whether the distal portion of the feeler wire is within the fascial plane based at least on the shape of the distal portion of the feeler wire (abstract).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Rajendran so that determining whether the distal portion of the feeler wire is within the fascial plane based at least on the shape of the distal portion of the feeler wire as taught by Zadno-Azizi for the purpose of providing a guide wire can be utilized to precisely position the wire at a precise location for successful treatment and provide greater functionality and performance (Zadno-Azizi, Col. 1, lines 42-47, Col. 4, line 58-63,  Col. 14, lines 38-45).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Zadno-Azizi and further in view of Choi et al. (US. 20140275992A1)(“Choi”).
 Re Claim 14, Rajendran in view of Zadno-Azizi fails to disclose a catheter disposed within the second hollow bore, wherein the second hollow bore of the needle is adapted to allow the catheter to extend through the second hollow bore of the needle and through the distal end of the needle into the region of the patient's body.  
However, Choi discloses a medical device (Figs. 5- 8, abstract) and a catheter (¶0037) disposed within the hollow bore (bore of the cannula/ needle 120, ¶0037), wherein the hollow bore of the needle is adapted to allow the catheter to extend through the hollow bore of the needle and through the distal end of the needle into the region of the patient's body (¶0037).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of Rajendran to include a catheter so that the catheter disposed within the second hollow bore, wherein the second hollow bore of the needle is adapted to allow the catheter to extend through the second hollow bore of the needle and through the distal end of the needle into the region of the patient's body as taught by Choi for the purpose of delivery the treatment as desired and used the bore for other instruments (Choi, ¶0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783